DETAILED ACTION
The following is a Final Office action. In response to Examiner’s communication of 3/29/2021, Applicant, on 6/28/2021, amended claim 1, 9, and 15. Claims 1-4, 6, 7, 9-12, 14-18, and 20 are now pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC § 101 rejections of claims 1-4, 6, 7, 9-12, 14-18, and 20 regarding abstract ideas are withdrawn in light of Applicant’s amendments and explanations
New 35 USC § 103 rejections of claims 1-4, 6, 7, 9-12, 14-18, and 20 are applied in light of Applicant’s amendments and explanations.  

Information Disclosure Statement
Applicant filed an Information Disclosure Statement (IDS) on 7/23/2021.  This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), copies of the respective PTOL -1449s initialed and dated by the examiner are attached to the instant office action

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 7, 9-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2011/0302004) in view of Morris et al. (US 8,583,467) and further in view of Bernier et al. (US 8,744,890).
Concerning claims 1, 9, and 15, Johnson discloses scheduling and optimizing completion of a workflow process, said method comprising: 
creating, by one or more computer processors, the workflow process comprising a plurality of tasks (Johnson, ¶40, define a workflow); 
organizing, by the one or more computer processors, task service data for plurality of tasks of the workflow process into a tiered hierarchy comprising a plurality of N tiers denoted as tiers 1, 2, …, N, N being at least 2, each tier having one or more tasks of the plurality of tasks being assigned to each tier, wherein each task in each tier n (n=1, …N-1) before a last tier N of 
retrieving, by the one or more computer processors, calendar service data of each task candidate of a plurality of task candidates, wherein the calendar service data includes scheduling information indicating, for each task candidate (Johnson, ¶24, participant profile including work schedule ¶47 and ¶50 if the task does not have priority greater than the participant's other tasks, the workflow system could suggest a backup participant, and suggest a first available start date for this task based on the history and profile for the backup participant );
determining, by the one or more computer processors, reliability data comprising a reliability of each task candidate, said reliability of each task candidate being a completion probability, based on at least one attribute of each task candidate, that a task assigned to each task candidate will be completed by each task candidate within a scheduled time frame (Johnson, ¶24, ¶47, and ¶50 if the task does not have priority greater than the participant's other tasks, the workflow system could suggest a backup participant, and suggest a first available start date for this task based on the history and profile for the backup participant. Participant history relating to performance adjusting a due date initially set by the workflow coordinator in accordance with method 700 in FIG. 7. Additionally the dates are modified by complexity of the task);
generating, by the one or more processors, a plurality of workflow process schedules, wherein the each workflow process schedule includes due dates for each task assigned to each task candidate, a time duration for completion of the workflow process, and an associated success probability of success for completing the workflow process within the time duration, ¶47, and ¶50 if the task does not have priority greater than the participant's other tasks, the workflow system could suggest a backup participant, and suggest a first available start date for this task based on the history and profile for the backup participant. Participant history relating to performance adjusting a due date initially set by the workflow coordinator in accordance with method 700 in FIG. 7. Additionally the dates are modified by complexity of the task));
selecting, by the one or more computer processors, a best workflow process schedule from the plurality of workflow process schedules, said selecting based on a programmed set of rules, algorithms, machine learning code, or combinations thereof (Morris, col. 9, lines 28-38, selects scenario based on user-selected goal, such as least amount of completion time without overshooting available resources); and 
negotiating, by the one or more computer processors, an improved workflow process schedule having at least one improved parameter over the workflow process schedule (Johnson, ¶49, adjusting workflow; also, Morris, col. 11, lines 1-21, instructions to resource managers to effect change).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Johnson to have included the features as taught by Morris because those in the art would have recognized applying the known technique of optimizing the 
Johnson in view of Morris and Bernier discloses having a lowest cycle time (Morris, col. 9, lines 31-35, least completion time, least cumulative risk; additionally, Bernier, col. 6, lines 18-22, configured to monitor workflow execution of tasks and prepare optimal workflows, where suggestions are to improve e.g., various performance metrics col. 49, lines 26-44;
implementing the improved workflow process having the lowest cycle time. (Morris, col. 9, lines 31-35, least completion time, least cumulative risk; additionally, Bernier, col. 6, lines 18-42, configured to monitor workflow execution of tasks and prepare optimal workflows, where suggestions are to improve e.g., various performance metrics. The workflow management module may be configured to display progress of execution for an individual workflow for a specific strategy col. 49, lines 26-44)
It would have been obvious to one of ordinary skill in the art at the time of filing to have connected to a network enabled service such as obtaining availability data from a calendaring service as in Bernier in the system executing the method of Johnson in view of Morris with the motivation of increasing the interoperability of the overall system and increasing the usefulness by accessing readily available information to have useful contextual information about the resources
Concerning claims 2, 10 and 16, Johnson in view of Morris discloses wherein said selecting based on the one wherein said selecting is based at least on the programmed set of rules comprising one or more constraints that include an upper limit on the time duration, a lower limit 
wherein said selecting based on the one or more constraints result in elimination of at least one workflow process schedule from the plurality of workflow process schedules, leaving a remaining one or more workflow process schedules (Morris, col. 13, lines 12, each scenario has associated probability of completion, so applying threshold above, would filter scenarios).
Concerning claims 3 and 11, Johnson in view of Morris does not explicitly disclose however Bernier discloses wherein said retrieving comprising retrieving the calendar service data from a calendar service (Johnson, ¶24, participant profile including scheduling information, not specifically form a service; Bernier, col. 11, lines 23-51, suggestion determination module utilizes data obtained via an API or scheduling information obtained from the system).
It would have been obvious to one of ordinary skill in the art at the time of filing to have connected to a network enabled service such as obtaining availability data from a calendaring service as in Bernier in the system executing the method of Johnson in view of Morris with the motivation of increasing the interoperability of the overall system and increasing the usefulness by accessing readily available information to have useful contextual information about the resources.
Concerning claims 4, 12 and 18, Johnson in view of Morris discloses wherein the at least one attribute of each task candidate upon which the completion probability for each task candidate depends comprises a number of errors identified in each task candidate’s previous work, a rejection rate of each task candidate’s previous work, a rate at which each task candidate has been instructed to re-do work assigned to each task candidate in a particular task, or combinations thereof. (Johnson, ¶46, past completion rate). 
Concerning claims 6, 14 and 20, Johnson in view of Morris discloses wherein said negotiating, comprises: 
calculating the improved workflow process schedule having the at least one improved parameter (Morris, col. 9, lines 31-38, least completion time);
proposing an amendment to the calendar service data of a task candidate (Johnson, ¶50, suggests at new start date, priority level or different task performer);  
Johnson in view of Morris does not disclose however, Bernier discloses 
receiving an acceptance of the amendment to the calendar service data; and updating, by the processor, the calendar service data to reflect the amendment to the calendar service data (Bernier, col. 14, lines 62-67, i.e., calendar management module configured to facilitate the addition, removal and editing of scheduled activities, including accepting suggestions). The motivation to combine is the same as provided above
Concerning claims 7 and 17, Johnson in view of Morris and Bernier discloses wherein the at least one improved parameter includes a reduced workflow cycle time or an increased success rate of the workflow process (Morris, col. 9, lines 31-35, least completion time, least cumulative risk; additionally, Bernier, col. 6, lines 18-22, configured to monitor workflow execution of tasks and prepare optimal workflows, where suggestions are to improve e.g., various performance metrics col. 49, lines 26-44; ). 

Response to Argument
Applicants arguments filed 6/28/2021 have been fully considered but they are not fully persuasive.
Applicant argues that the amended claims do not recite material analogous to court identified abstract concepts and if it did, recites a practical application of the abstract concepts 
Applicant argues that the previously cited references do not teach the amended claim limitations recited in the independent claims. (See Applicant’s Remarks, 6/28/2021, pgs. 20-29). Examiner notes that these arguments are moot in light of the new citations from the Johnson and Berneir references. Examiner notes that these new citations and references have been applied in response to Applicant’s amended independent claims and to further support Examiner’s position. In response to Applicant’s assertions, Examiner directs Applicant to review these citations which are presented above in the new 35 USC 103 rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Flockhart et al. discloses a repeatedly reordering queues of work items of workflow process tasks to maximize results according to a given business strategy expressed through target times
Grabovski et al. discloses a dynamic task assigner that matches a task to an appropriate worker upon completion of a task, and adjusts or modifies tasks automatically to satisfy certain predefined temporal and/or spatial criteria
Hamay et al., discloses reordering workflows having task orderings that are at least partly optimized with respect to task failure probabilities
Haas et al. discloses a system for assigns task based on previous performance of the task performer
Kida discloses a schedule management system for evaluating employee progress on task including a negotiation process for accepting and rejecting tasks.
Li et al. a workflow scheduling optimizer for scheduling and reserving resources for complex tasks
Kroeger discloses a method and system of optimized task assignment for timing, and then
Shih et al. discloses a resource management system to optimize the execution of a task by automatically selecting parameter values to optimize a cost or a completion time, or both.

Applicant’s amendments to the claims necessitated the new grounds of rejection presented above. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/M. H. D./
Examiner, Art Unit 3624

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624